Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Amendments filed on 10/21/2021 have been fully considered and are made of record.
	a. Claims 1, 2, 6, 8-10, 12 and 15 have been amended.
	
Reason for Allowance
3.	Claims 1-20 are allowed.

a)	 Applicant amended independent claim 1 and overcome rejection. Applicant’s arguments filed on 10/21/2021 have been fully considered and are persuasive and none of the prior art fairly teaches or suggests limitation “logging tool is static and geological formation“ of independent claim 1; “transmitter is static and receiver is static, formation signal is a voltage indicative of an induced polarization” of independent claim 10 and “the transmitter and the receiver are static, the formation signal is a voltage indicative of an induced polarization in the formation” of independent claim 16. Therefore, rejection sent on Office Action on 05/28/2021 is withdrawn.
claims 1, 10 and 16: 
As to claims 1-9 the present invention is direct to a method comprising: Independent claim 1 identifies the uniquely distinct features of “applying a transmit input signal to the transmitter to cause the transmitter to output a transmit output signal into the geological formation, wherein the transmit output signal is an electromagnetic field; while the logging tool is static, receiving from the receiver a formation signal, wherein formation signal is based on canceling the transmit output signal from a signal received by the receiver, the formation signal being a voltage indicative of an induced polarization in the geological formation based on the transmit output signal; and determining a complex resistivity of the geological formation based on the formation signal”.

As to claims 10-15 the present invention is direct to an apparatus, comprising: Independent claim 10 identifies the uniquely distinct features of “a transmitter arranged with a transmit coil formed around a magnetic core, wherein, while the transmitter is static, a transmit input signal is applied to the transmit coil of the transmitter to cause the transmitter to output a transmit output signal into a formation; wherein the transmit output signal is an electromagnetic field; and a receiver arranged with a main and bucking coil, wherein the main and bucking coil are formed around a non-magnetic core, wherein the main and bucking coil are arranged to cancel the transmit output signal from a signal received by the receiver to output a formation signal while the receiver is static; and wherein the formation signal is a voltage indicative of an induced polarization in the formation based on the electromagnetic field and complex resistivity of the formation”.
As to claims 16-20 the present invention is direct to a system,, comprising: Independent claim 16 identifies the uniquely distinct features of “a downhole tool to be positioned in a wellbore of a formation, the downhole tool having a transmitter and a receiver, wherein, while the transmitter and the receiver are static, the transmitter is to output a transmit output signal into the formation and the receiver is to receive a formation signal based on the transmit output signal, wherein formation signal is based on canceling the transmit output signal from a signal received by the receiver; and wherein the formation signal is a voltage indicative of an induced polarization in the formation; a processor; and a machine-readable medium having program code executable by the processor to cause the processor to determine a complex resistivity of the formation based on the formation signal”.
The closest prior art, Stemberg et al. (Patent NO. US 4,642,570), Davydychev et al. (Pub No. US 2010/0026280 A1) teaches System and Method for Formation, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.





Conclusion

4.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached on Monday Friday 8am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phan, Huy can be reached on 571 -272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 
/ZANNATUL FERDOUS/ 
Examiner, Art Unit 2867  

                                                                                                                                                                                                  
/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858